PER CURIAM.
Upon consideration of the stipulation filed by the parties in the above appeals, from which it appears that the same are moot, the opinion of this court filed June 15, 1939 (3 Cir., 108 F.2d 322) is hereby withdrawn, the orders of this court entered thereon on June 15, 1939, are hereby vacated, the decree of the District Court for the District of New Jersey entered February 14, 1938, in so far as it relates to United States Patents Nos. 1,744,016 and 1,779,195, is reversed and the cause is remanded to the said District Court, with directions to vacate its said decree in so far as it relates to said Patents Nos. 1,744,016 and 1,779,195, and to dismiss the bills of complaint as to the said patents upon the ground that the cause as to them is moot.